Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0116810 A1), hereinafter referred to as Wang.
	With reference to claim 13, Wang teaches A method of medical imaging, wherein the method comprises: 
	receiving k-space data acquired by a Cartesian sampling pattern according to a magnetic resonance imaging protocol, wherein the k-space data is divided into multiple k- space data groups that are disjoint in k-space (Fig. 3, ¶0042, ¶0043, ¶0046);
	selecting one of the multiple k-space data groups as a reference k-space data group (¶0053, ¶0070); 
	calculating spatial transform data for each of the multiple k-space data groups by inputting respective intermediate magnetic resonance images for the multiple k-space data groups and the reference k-space data group into a transformation estimation module, wherein the spatial transformation estimation module is configured for outputting spatial transform data descriptive of a spatial transform between a reference k-space data group and multiple k-space data groups in response 
	arranging to reconstruct a corrected magnetic resonance image according to the magnetic resonance imaging protocol using the multiple k-space data groups and the spatial transform data for each of the multiple k-space data groups (Fig. 4, Step 44-47).
	With reference to claim 14, Wang teaches a computer program comprising machine executable instructions stored on a non-transitory computer readable medium for execution by a computational system, wherein execution of the machine executable instructions causes the computational system to: 		receive k-space data acquired by a Cartesian sampling pattern according to a magnetic resonance imaging protocol, wherein the k-space data is divided into multiple k- space data groups that are disjoint in k-space (Fig. 3, ¶0042, ¶0043, ¶0046);
	select one of the multiple k-space data groups as a reference k-space data group (¶0053, ¶0070); 
	calculate spatial transform data for each of the multiple k-space data groups by inputting respective intermediate magnetic resonance images for the multiple k-space data groups and the reference k-space data group into a spatial transformation estimation module, wherein the spatial transformation estimation module is configured for outputting spatial transform data descriptive of a spatial transform between a reference k-space data group and multiple k-space data groups in response to receiving the reference k-space data group and the multiple k-space data groups as input (Fig. 4, Step 44, ¶0055, ¶0070); and 
	arrange to reconstruct the corrected magnetic resonance image according to the magnetic resonance imaging protocol using the multiple k-space data groups and the spatial transform data for each of the multiple k-space data groups (Fig. 4, Step 45-47).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Johnson et al (“Motion Correction in MRI using Deep Learning” International Soc. For Magnetic Resonance in Med. ISMRM, NO. 4098), hereinafter referred to as Johnson.	Wang teaches A medical system comprising: 	a memory (Fig. 19, 2125) storing machine executable instructions, contains an intermediate magnetic resonance image reconstruction network and a spatial transformation estimation module, wherein the spatial transformation estimation module is configured for outputting spatial transform data descriptive of a spatial transform between a reference k- space data group and multiple k-space .
With reference to claim 2, Wang further teaches reconstruction of the corrected magnetic resonance image is at least partially performed by calculating corrected multiple k-space data groups using the multiple k-space data groups and the spatial transform data for each of the multiple k-space data groups (Fig. 4, Step 45, ¶0045).	With reference to claim 3, Wang further teaches wherein reconstruction of the corrected magnetic resonance image is performed as an optimization problem (¶0059, ¶0071-0072)..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as combined above as applied to claim 1 above, and further in view of Univ Xiamen (CN 110942496 A), hereinafter referred to as Univ.	With reference to claim 4, Wang as combined above teaches all that is required as explained above.	Wang further teaches the memory further contains a final magnetic resonance image .
Univ teaches multiple k-space data groups into the final magnetic resonance image reconstruction neural network (abstract).	It would have been obvious to use the teaching of Univ to use the neural network to reconstruct the final image of Wang as combined above so as to further improve image accuracy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Weller et al. (US 2013/0088225 A1) teaches a system for reconstructing MRI images acquired in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852